

115 S1103  ES: Department of Homeland Security Blue Campaign Authorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 1103 IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Homeland Security Act of 2002 to require the Secretary of Homeland Security to issue
			 Department-wide guidance and to develop training programs as part of the
			 Department of Homeland Security Blue Campaign, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Blue Campaign Authorization Act of 2017. 2.Enhanced Department of Homeland Security coordination through the Blue Campaign (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following:
				
					434.Department of Homeland Security Blue Campaign
 (a)DefinitionIn this section, the term human trafficking means an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (b)EstablishmentThere is established within the Department a program, which shall be known as the Blue Campaign. The Blue Campaign shall be headed by a Director, who shall be appointed by the Secretary. (c)PurposeThe purpose of the Blue Campaign shall be to unify and coordinate Department efforts to address human trafficking.
 (d)ResponsibilitiesThe Secretary, working through the Director, shall, in accordance with subsection (e)— (1)issue Department-wide guidance to appropriate Department personnel;
 (2)develop training programs for such personnel; and (3)coordinate departmental efforts, including training for such personnel.
 (e)Guidance and trainingThe Blue Campaign shall provide guidance and training to appropriate Department personnel and other Federal, State, tribal, and law enforcement personnel, as appropriate regarding—
 (1)programs to help identify instances of human trafficking; (2)the types of information that should be collected and recorded in information technology systems utilized by the Department to help identify individuals suspected or convicted of human trafficking;
 (3)systematic and routine information sharing within the Department and among Federal, State, tribal, and local law enforcement agencies regarding—
 (A)individuals suspected or convicted of human trafficking; and
 (B)patterns and practices of human trafficking; (4)techniques to identify suspected victims of trafficking along the United States border and at airport security checkpoints;
 (5)methods to be used by the Transportation Security Administration and personnel from other appropriate agencies—
 (A)to train employees of the Transportation Security Administration to identify suspected victims of trafficking; and
 (B)to serve as a liaison and resource regarding human trafficking prevention to appropriate State, local, and private sector aviation workers and the traveling public;
 (6)utilizing resources, such as indicator cards, fact sheets, pamphlets, posters, brochures, and radio and television campaigns—
 (A)to educate partners and stakeholders; and (B)to increase public awareness of human trafficking;
 (7)leveraging partnerships with State and local governmental, nongovernmental, and private sector organizations to raise public awareness of human trafficking; and
 (8)any other activities the Secretary determines necessary to carry out the Blue Campaign.. (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 (Public Law 107–296) is amended by inserting after the item relating to section 433 the following:
				Sec. 434. Department of Homeland Security Blue Campaign..
 3.Information technology systemsNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall ensure, in accordance with the Department of Homeland Security-wide guidance required under section 434(d) of the Homeland Security Act of 2002, as added by section 2, the integration of information technology systems utilized within the Department to record and track information regarding individuals suspected or convicted of human trafficking.
 4.ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that—
 (1)describes the status and effectiveness of the Department of Homeland Security Blue Campaign; and
 (2)provides a recommendation regarding the appropriate office within the Department of Homeland Security for the Blue Campaign.
 5.Authorization of appropriationsThere is authorized to be appropriated $819,000 to carry out section 434 of the Homeland Security Act of 2002, as added by section 2.Passed the Senate October 5, 2017.Secretary